DETAILED ACTION
Response to Amendment
The Amendment filed 22 February 2021 has been entered. Claims 13-25 are pending. Applicant's amendments have overcome each and every rejection under 35 USC 112 and objection previously set forth in the Non-Final Office Action mailed 21 October 2020, with the exceptions of the rejections under 35 USC 112 and the objections repeated below. 
The examiner additionally notes that the status identifier for claim 22 is incorrect. Claim 22 should include a ‘currently amended’ status identifier because the claim includes a deletion of the word ‘completely’.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
a “projection” that forms one of the housing surfaces and that is engageable with the blade as encompassed by claim 13 at the final paragraph (e.g., the protrusion 18 shown in Fig. 1 of the present drawings, if considered to be a projection, does not engage with the blade, and therefore does not illustrate the projection as permitted by the final paragraph of claim 13);
the housing “engages the cover and pivotally forces it [the cover] from the open position into the closed position” as recited in claim 23 (instead, Figs. 3 and 16 show the cover in the open position as described in the present specification, and even if the support were pivoted into the 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide an antecedent basis for “a projection forming one of the outer surfaces or one of the housing surfaces” as recited in claim 13 at the final paragraph and for “a projection forming one of the outer surfaces or one of the housing surfaces for clamping the blade” as recited in claim 21 at the final paragraph. In the present specification, the only described projection is . 
Claim Objections
The claims are objected to because of the following informalities:  
In regards to claims 13, 21, and 22, in view of the preamble of each claim reading, “A knife” (which requires some blade, unlike ‘A handle’ or ‘A handle for a knife’, neither of which necessarily requires a blade), and also in view of each claim explicitly reciting some feature of the blade (for example, each claim requires that some part of the cutting edge of the blade is exposed, which requires knowledge of the geometry of the blade such that a blade), the examiner respectfully requests claims 13, 21, and 22 be amended to expressly claim the blade by reciting “a blade” as its own structure along with the housing, the support, and the cover. For example, the examiner suggests a new paragraph in claim 13 between “a support” and “a cover” that introduces “a blade”. Alternatively, if the Applicant does not want the claims to require some blade, the Applicant may elect to amend the preamble of each claim to recite, e.g., “A handle for a knife, the handle comprising:”. In this case, the Applicant should also amend the claims to avoid reciting that a blade is held, clamped, etc. For example, the Applicant should amend the claims to the ability to interact with the blade (such as by amending “holding a blade” to read – capable of holding a blade – or – for holding a blade –). 
Claim 21 at lines 18-21 recites, “the support being moved so far out of the housing that the cover frees and exposes all of the blade so that the blade can be replaced”. The cover as disclosed does not necessary free and expose the blade when the support is moved to the blade-replacement position. For example, Fig. 2 of the present drawings shows the support moved to the blade replacement position and the cover still clamping the blade. Thus, lines 18-21 of claim 21 should better clarity that the cover is moveable to free and expose the blade, necessarily frees and exposes the blade, when the support is in the blade-replacement position.
Claim 22 begins with a lower case “a”. The claim should instead begin with an uppercase – A –.
Claim 23 at line 2 recites, “pivotal on the support and the housing, support, and cover”. This recitation should read – pivotal on the support, and wherein the housing, the support, and the cover – or should otherwise provide some indication after “on the support” that a new feature is being described.
Claim 23 recites, “it” at line 5. This recitation should be replaced with – the cover –.
Claim 25 recites, “the outer surfaces engaged with increasing clamping force”. This recitation either (a) requires an additional word, such as “become” between “surfaces” and “engaged”, or (b) should replace the word “engaged” with “engage”.
Appropriate correction is required.
Claim Interpretation
Claim 13 at lines 10-13 recites that the blade is held “inside the housing with only a part of a cutting edge of the blade exposed in the recess”. Similarly, claim 21 at lines 10-12 recites that the blade is held “inside the housing” and “with only a part of a cutting edge of the blade exposed in the recess” and claim 22 at lines 6-7 recites, “only a part of a cutting edge of the blade exposed in the recess”. In each of these recitations, the examiner interprets the phrase “only a part” as modifying the “cutting edge” of the blade, but not prohibiting a remainder of the blade beyond the cutting edge from also being exposed in the recess. That is, the examiner interprets these limitations as being satisfied so long as the entirety of the cutting edge of the blade is not exposed in the recess, even if some portion of the blade besides the cutting edge is also exposed in the cutting edge. So, these limitations are interpreted as not controlling whether or not a portion of the blade beyond the cutting edge can be exposed in the recess. This interpretation is consistent with the present disclosure, which discloses an inventive knife and another region of the blade are both exposed in the recess (see, e.g., Figs. 13, 17, and 18), but where the entirety of the cutting edge is not exposed in the recess. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 at the final paragraph recites, “a projection forming one of the outer surfaces or one of the housing surfaces and engageable with the blade in the operating position”. This recitation introduces new matter. As disclosed, there is not a projection that both: (1) forms one of the housing 
Claim 23 requires that “the housing engages the cover and pivotally forces it from the open position into the closed position”. This recitation introduces new matter because this feature was not described in the application as originally filed. First, claim 23 recites that the cover is pivoted “from the open position to the closed position”. In the present application, the open position is shown in Figs. 3 and 16. In these figures, the cover will not be moved into the closed position if the support is moved into the operating position. Instead, the cover will either be forced further open or the cover will contact the housing and prevent the support from moving into the operating position. The examiner suggests instead introducing some partially open position of the cover, and describing that the cover moves from the partially open position to the closed position, as well as including an explanation for why such a feature does not introduce new matter (the examiner has not confirmed support for this recitation in the specification as originally filed, but makes the suggestion because the suggestion may be closer to the Applicant’s intent than the current recitation in claim 23). 
Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the support instead of the cover? Or, should the above quoted recitation be considered as describing the “closed position” and the “position free of the blade” instead of the “blade replacement position” and the “operating position”? 
Claim 23 at line 6 recites the limitation, “the open position”. There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether a new position is being introduced, or whether “the open position” is intended to refer to some previously introduced position (and if so, what position?).
 Claim 24 recites, “wherein one of wherein the cover and support form oppositely outwardly directed outer surfaces and the housing is formed with confronting inwardly directed inner surfaces that in the operating position engage the outer surfaces and clampingly press the cover into the seat against the support.” This recitation is indefinite because it is unclear how to interpret the recitation “wherein one of”. That is, what are the various options of which one must be met? For example, if one option is “the housing is formed with confronting inwardly directed inner surface that in the operating position engage the outer surfaces and clampingly press the cover into the seat against the support”, is it required that the outer surfaces are “oppositely outwardly directed”? After all, the source of the antecedent basis for “the outer surfaces” is the introduction of “oppositely outwardly directed outer surfaces”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,958,639 B2 to Ireland in view of US Pat. No. 1,123,865 to Gale.
Regarding claim 13, Ireland discloses a knife (see Figs. 4-6) comprising: 
an elongated housing 10 having a channel-shaped laterally open recess 14 (see Fig. 4; see also annotated Fig. 5 below indicating the recess); and
in an operating position (shown in Fig. 4) a blade 18 is held inside the housing 10 with only a part of a cutting edge 20 of the blade 18 exposed in the recess 14 for engagement with material to be cut (in Fig. 4, it is evident that ‘only a part of a cutting edge’ is exposed because a portion of the cutting edge at a left end of the blade 18 relative to Fig. 4 is covered by the housing 10 so as to not be exposed); and
a projection defined by the housing 10 (see the annotated Fig. 5 below indicating the projection) and engageable with the blade 18 in the operating position (see Fig. 4).

    PNG
    media_image1.png
    338
    570
    media_image1.png
    Greyscale

Ireland, however, fails to disclose: a support having a first outer surface and pivotal about an axis on the housing between an operating position and a blade-replacement position; and a cover having a second outer surface and movable on the support between a position holding a blade against the support and a position free of the blade, the support in the operating position being inside the housing and holding the blade with the first outer surface interacting with a first housing surface and the second outer surface interacting with a second housing surface such that the blade is clamped in a blade seat between the support and the cover, the support, in the blade-replacement position, being moved so far out of the housing that the cover can free and expose all of the blade so the blade can be replaced, and that the projection forms one of the outer surfaces or one of the housing surfaces, all as recited in claim 13. Ireland also fails to disclose the features of claims 14-18 and 20.  
Regarding claim 13, Gale teaches a knife (see Fig. 1) having a housing 6 and a support 8 having a first outer surface (a right facing surface of the blade support 8 relative to Fig. 3) and pivotal about an axis on the housing 6 (compare Figs. 1 and 2, where the axis is at pin 10; hereinafter referred to as “axis 10” for brevity)  between an operating position (shown in Fig. 1) and a blade-replacement position (shown in Fig. 2); and a cover 9 having a second outer surface (a left facing surface of the blade cover 9 relative to Fig. 3)  and movable on the support 8 between a position holding a blade 11 against the the portion of the housing 6 that holds the blade 11 in the operating position forming one of the housing surfaces (see Figs. 2 and 3 – the portion of the housing 6 that holds the blade 11 forms both of the first and second housing surfaces) and engageable with the blade 11 in the operating position (see Fig. 3, where this limitation is met at least to the same extent as disclosed by the present application).
Regarding claim 14, Gale teaches that the blade support 8 pivots the blade 11 about the axis 10 between the blade-replacement position and the operating position within a plane (compare Figs. 1 and 2, where the plane is perpendicular to the axis of pivot 10; relative to Fig. 3, the plane is vertical and passes through the blade 11 into the page).
Regarding claim 15, Gale teaches that at least one of the housing surfaces is inclined toward the plane in a clamping region (see Fig. 3, where both inner surfaces of the housing 6 are inclined toward the plane, which plane extends vertically through the blade 11).
claim 16, Gale teaches that at least one of the outer surfaces is inclined toward the plane in a clamping region (see Fig. 3, where the both outer surfaces are inclined toward the plane). 
Regarding claim 17, Gale teaches that the two housing surfaces taper relative to each other in the clamping region (see Fig. 3, where the two inner surfaces of the housing 6 taper relative to each other) or the two outer surfaces taper relative to each other in the clamping region (see Fig. 3).
Regarding claim 18, Gale teaches that one of the outer surfaces or one of the housing surfaces is inclined in such a manner that clamping forces acting on the outer surfaces increase during pivotal movement of the blade support 8 from the blade-replacement position into the operating position (see Fig. 3 and page 1, lines 73-81 – i.e., the further into the slot 7 that the blade support 8 is urged, the greater the clamping force). 
Regarding claim 20, Gale teaches that the blade support 8 forms a pivot joint (at pin 10) with the housing 6 and can be pivoted about the axis 10 between the cutting position and the blade-replacement position (compare Figs. 1 and 2). 
Gale teaches a structure where a blade can be received in a housing of a knife while permitting a tool-free replacement of the blade (see page 1, lines 61-81). That is, unlike Ireland’s knife, the knife of Gale permits the blade to be changed, and as a further advantage the blade change can be accomplished without the use of a screwdriver to remove any screws. To elaborate, Ireland does not explicitly disclose the ability for its blade to be replaced. Figs. 4-6 of Ireland appear to show screws, and even if these screws permit disassembly of the housing for blade replacement purposes, it would remain the case that a screwdriver is required to remove and replace the screws. Thus, the blade change system of Gale is advantageous due to its tool-free blade changing ability.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the knife of Ireland with the blade holding structure of Gale. That is, it would have been obvious to one of ordinary skill in the art to provide the knife of Ireland with a support and cover, where the support and cover are .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ireland in view of Gale as applied to claim 16 above, and further in view of Pub. No. US 2008/0086894 A1 to Sullivan.
Ireland, as modified, fails to disclose the specific material from which its housing is constructed. As a result, Ireland, as modified, fails to explicitly disclose that at least in the clamping region the housing is constructed in an elastically deformable manner so that the first housing surface and the second housing surface can be spread counter to an elastic restoring force of the housing as recited in claim 19. Note, however, that if the housing of modified Ireland were constructed of a material which exhibits elastic deformation, such as plastic, then the housing would be at least in the clamping region constructed in an elastically deformable manner so that the first housing surface and the second housing surface can be spread counter to an elastic restoring force of the housing. This is because the 
Sullivan teaches a housing for a knife, where the housing functions as a handle, and where the housing is preferably made of plastic (see paragraph 54). Moreover, Sullivan teaches that a wide variety of materials can be used to construct a knife housing that functions as handle, including plastic, carbon-fiber, wood, metal, or other composite materials or laminates (see paragraph 55). Plastic is well known to offer various advantages including being an inexpensive material, being a material that is easy to form into complex shapes via molding, and being a material that is recyclable. 
Thus, Ireland as modified discloses the claimed invention except for the housing of the handle being constructed from an elastically deformable material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the entire handle of modified Ireland, including the housing, from a plastic material as taught by Sullivan, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sullivan is evidence that plastic is a material known to be suitable for constructing the handle of a knife. Moreover, this modification offers advantages including plastic being an inexpensive and readily available material, plastic being easy to form into complex shapes, and certain types of plastic being recyclable. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,958,639 B2 to Ireland in view of US Pat. No. 1,123,865 to Gale.
Regarding claim 21, Ireland discloses a knife (see Fig. 4) comprising:
an elongated housing 10 having a channel-shaped laterally open recess 14 (see Fig. 4; see also annotated Fig. 5 above indicating the recess); and
in an operating position (shown in Fig. 4) a blade 18 is held with only a part of a cutting edge 20 of the blade 18 exposed in the recess 14 for engagement with material to be cut (in Fig. 4, it is not be exposed); and
a projection defined by the housing 10 and holding the blade 18 in the operating position (see the annotated Fig. 5 above indicating the projection) and partially surrounding the recess 14 (see annotated Fig. 5 above). 
Ireland, however, fails to disclose: a support having a first outer surface and pivotal about an axis on the housing between the operating position and a blade-replacement position outside the housing; a cover having a second outer surface and movable on the support between a position holding the blade against the support and a position free of the blade, the support in the operating position being inside the housing and holding the blade with the first outer surface interacting with a first housing surface and the second outer surface interacting with a second housing surface such that the blade is clamped between the support and the cover and in the blade replacement-position, the support being moved so far out of the housing that the cover frees and exposes all of the blade so the blade can be replaced, and the projection forming one of the outer surfaces or one of the housing surfaces for clamping the blade, all as recited in claim 21. 
Gale teaches a knife (see Fig. 1) having a housing 6 and a support 8 having a first outer surface (a right facing surface of the blade support 8 relative to Fig. 3) and pivotal about an axis on the housing 6 (compare Figs. 1 and 2, where the axis is at pin 10; hereinafter referred to as “axis 10” for brevity)  between an operating position (shown in Fig. 1) and a blade-replacement position outside the housing 6 (shown in Fig. 2); and a cover 9 having a second outer surface (a left facing surface of the blade cover 9 relative to Fig. 3) and movable on the support 8 between a position holding a blade 11 against the support 8 (see Fig. 3) and a position free of the blade 11 (see Fig. 2), the support 8 in the operating position being inside the housing 6 (see Fig. 1) and holding the blade 11 with the first outer surface interacting with a first housing surface and the second outer surface interacting with a second housing the portion of the housing 6 that holds the blade 11 in the operating position forming one of the housing surfaces for clamping the blade 11 (see Figs. 2 and 3 – the portion of the housing 6 that interacts with the support 8 and cover 9 to clamp the blade 11 forms both of the first and second housing surfaces). Gale teaches a structure where a blade can be received in a housing of a knife while permitting a tool-free replacement of the blade (see page 1, lines 61-81). That is, unlike Ireland’s knife, the knife of Gale permits the blade to be changed, and as a further advantage the blade change can be accomplished without the use of a screwdriver to remove any screws. To elaborate, Ireland does not explicitly disclose the ability for its blade to be replaced. Figs. 4-6 of Ireland appear to show screws, and even if these screws permit disassembly of the housing for blade replacement purposes, it would remain the case that a screwdriver is required to remove and replace the screws. Thus, the blade change system of Gale is advantageous due to its tool-free blade changing ability.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the knife of Ireland with the blade holding structure of Gale. That is, it would have been obvious to one of ordinary skill in the art to provide the knife of Ireland with a support and cover, where the support and cover are pivotable on the housing and where the cover is pivotable relative to the support, along with providing the housing with a tapered opening for receiving the support and cover, in view of the teachings of Gale. .
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 1,774,617 to Temple in view of US Pat. No. 2,523,575 to Kassel.
Regarding claim 22, Temple discloses a knife (see Fig. 1) comprising: 
an elongated housing 14; 
a support 2 (the support 2 is considered as including stem 1, and is referred to herein as “support 2” for brevity) having a blade seat (the surface having studs 3) constructed to hold a blade 4 (see Figs. 1 and 4), the support 2 being pivotal about an axis on the housing 14 (the axis defined by pivot 13; compare Figs. 1 and 5 showing different pivotal positions of the support 2) between a first position with the blade seat inside the housing 14 (the position of the support 2 shown in Figs. 5 and 7) and a blade-replacement position with the blade seat outside the housing 14 (the blade-replacement position of the support 2 shown in Fig. 1); and
a cover 5 on the support 2 (see Fig. 1) and movable on the support 2 between a closed position clamping the blade 4 against the blade seat of the support 2 (Fig. 7 shows the cover 5 
Regarding claim 23, Temple discloses that the cover 5 is pivotal on the support 2 (compare Figs. 1 and 5; the pivoting occurring at a pivot defined by stem 9) and the housing 14, support 2, and cover 4 are so constructed that, on movement of the cover 4 from the blade-replacement position to the operating position (as best understood, relative to Fig. 1, when the support 2 and cover 5 are pivoting toward the housing 14), the housing 14 engages the cover 5 and pivotally forces it from the open position into the closed position (this feature is disclosed by Figs. 1 and 7 – in Fig. 1, the cover 5 is open and will contact the housing 14 as the support 2 is pivoted into the first position shown in Fig. 5, and as can be seen in Fig. 7 the opening at the top of the housing 14 is narrower than the combined width of the support 2 and cover 5 such that the housing 14 will contact the cover 5 and urge the cover 5 to the closed position).
Regarding claim 24, Temple discloses that the cover 5 and support 2 form oppositely outwardly directed outer surfaces 17 and 18 (see Fig. 4) (as best as can be determined, claim 24 is satisfied with only this feature being disclosed due to the language “one of”).
Regarding claim 25, Temple discloses that outer and inner surfaces are nonparallel and angled (i.e., each outer surface 17 and 18 is non-parallel and angled relative to the respective inner surface of the housing 14 that the respective outer surface 17 or 18 contacts) such that on movement of the support 2 from the blade-replacement position into the first position the outer surfaces 17 and 18 engaged with increasing clamping force (see Fig. 7 and page 2, lines 42-46 – the further into the housing 14 that the support 2 and cover 5 are pressed, the greater the clamping forces).
Temple fails to disclose that the housing has a laterally open recess, that the first position is an operating position (since no portion of any cutting edge of the blade is exposed in the first position, it claim 22.
Kassel, however, teaches a knife having a housing 10 that has a laterally open recess 14 (see Fig. 1). A support 11 is pivotal into an operating position (shown in Fig. 1), and only a part of a cutting edge of a blade 23 is exposed in the recess 14 for engagement with material to be cut when the support 11 is in the operating position (see Fig. 1 and col. 2, lines 22-23). Kassel teaches that providing the housing with the recess is advantageous because, even when the support and blade are pivoted into the housing, the recess allows a portion of the blade to be exposed such that a cord cutter is provided (see Fig. 1 and col. 2, lines 22-23), and yet the blade remains generally protected from inadvertent contact (see Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the housing of Temple with a recess as taught by Kassel so that even when the support and blade are pivoted into the housing, a portion of the cutting edge of the blade is exposed in the recess in order to provide a cord cutter. This modification allows the knife of Temple, as modified, to be used to cut cord, string, etc. even when the knife is in the safely folded position, thus enhancing the versatility of the knife.
Response to Arguments
Regarding the rejections of claims 13 and 21 under 35 USC 103, the Applicant argues at pages 1-2 of the Remarks filed 22 February 2021 that claim 13 has been amended to recite the projection of claim 21, and the Applicant argues that Ireland as modified fails to disclose a projection as recited in claims 13 and 21. 
First, the examiner notes that the projection of claim 13 is not recited identically to the projection of claim 21. Now turning to the Applicant’s argument, the Applicant’s argument is not persuasive. The present rejection cites the knife of the embodiment of Figs. 4-6 of Ireland. This knife 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724